Approval of the minutes of the previous sitting
The Minutes of 9 September 2010 have been distributed. Are there any comments?
(FR) Mr President, I should like to speak under Rule 172 with regard to point 5.2 of the minutes of the 9 September sitting and, at the same time, although I will combine both elements of my speech, under Rule 145, to make a personal statement.
Mr President, a very important resolution condemning the French Government for its policy of destroying illegal travellers' camps has been voted on. Despite the importance of this vote, those groups that were able to fulfil the obligation of requesting a roll-call vote rather strangely chose not to do so.
Now, it so happens that, while my colleagues and I are clearly part of the minority which voted against this resolution condemning the French Government - we numbered amongst the minority of 245 Members who voted against - some Members, in particular, Mr Audy and Mrs Mathieu, claimed that we voted in favour. What might have been a simple mistake became an official lie when it was repeated by the Secretary of State for European Affairs, Mr Pierre Lellouche, and by the Chair of the UMP Group in the French National Assembly, Mr Jean-François Copé.
However, my speech in the debate, my explanation of vote, my attempt to oppose Mr Swoboda's socialist amendment, was perfectly clear. Why was there no roll-call vote? Ignoring all our usual customs, it was clearly an attempt on the part of the Group of the European People's Party (Christian Democrats) to hide - I have almost finished, Mr President - the defections in its own ranks and discredit an opponent whose votes it covets. This is pathetic political manoeuvring.
I understand your comment related to the Minutes, but that was also a personal remark. That is how I intend to treat it. You were referring to your personal statement. Are there any other comments on the Minutes?
(The Minutes of the previous sitting were approved)